Title: To George Washington from William Fairfax, 3 September 1756
From: Fairfax, William
To: Washington, George



Dr Sir.
Alexandria. 3d Septr 1756

On Monday the 30th August past We held here a Council of War and had the single Men present drawn up in a Line and being askt if Any inclind voluntarily to enter into his Majesty’s Service, None offering We proceeded to call over the Lists given in by the respective Captains whereby above Sixty not appearing and no reasonable Excuse made for their Non attendance I have issued Warrants to have them apprehended to be deliver’d to such Officer You may appoint to receive them at Mr Wm West’s—I hope it is more than probable that Some may be taken, Securd and carried to Mr West’s and You may think proper to Send an Officer wth in ten Days for that Purpose. I am concernd to see a great Unwillingness in our young Men to enlist, especially as most of Them appeard yesterday in the Field almost naked and in a poor Condition—For pticulars referr to Mr Kirkpatrick. Wishing You every Consolation I remain Yr affecte & obedt Servt

W: Fairfax

